Exhibit 10.1
Execution Copy
SECURITY AGREEMENT
Dated as of March 5, 2010
Among
EACH OF THE GRANTORS REFERRED TO HEREIN
as Grantors
and
THE BANK OF NEW YORK MELLON
as Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page   Section 1.  
Grant of Security
    2   Section 2.  
Security for Obligations; Intercreditor Agreement
    6   Section 3.  
Grantors Remain Liable
    7   Section 4.  
Delivery and Control of Security Collateral
    7   Section 5.  
Maintaining the Account Collateral
    9   Section 6.  
Representations and Warranties
    10   Section 7.  
Further Assurances
    14   Section 8.  
As to Equipment and Inventory
    15   Section 9.  
Insurance
    16   Section 10.  
Post-Closing Changes; Collections on Assigned Agreements and Receivables
    17   Section 11.  
As to Intellectual Property Collateral
    18   Section 12.  
Voting Rights; Dividends; Etc.
    19   Section 13.  
As to the Assigned Agreements
    20   Section 14.  
As to Letter-of-Credit Rights
    21   Section 15.  
Transfers and Other Liens; Additional Shares; Additional Security
    22   Section 16.  
Collateral Agent Appointed Attorney in Fact
    24   Section 17.  
Collateral Agent May Perform
    24   Section 18.  
The Collateral Agent’s Duties
    25   Section 19.  
Remedies
    26   Section 20.  
Collateral Trust Agreement; Requests by Collateral Agent
    27   Section 21.  
Amendments; Waivers; Additional Grantors; Etc.
    27   Section 22.  
Confidentiality; Notices; References
    28   Section 23.  
Continuing Security Interest; Transfers Under the Second Lien Documents
    30   Section 24.  
Release
    30   Section 25.  
Execution in Counterparts
    30   Section 26.  
Governing Law
    30   Section 27.  
Intercreditor Agreement.
    30  

i



--------------------------------------------------------------------------------



 



         
Schedules
       
 
       
Schedule I
  -   Investment Property
Schedule II
  -   Pledged Deposit Accounts
Schedule III
  -   Receivables and Agreement Collateral
Schedule IV
      Intellectual Property
Schedule V
  -   Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number
Schedule VI
  -   Changes in Name, Location, Etc.
Schedule VII
  -   Letters of Credit
Schedule VIII
  -   Equipment Locations
Schedule IX
  -   Inventory Locations
Schedule X
  -   Closing Date Pledged Deposit Accounts
Schedule XI
  -   Commercial Tort Claims
 
       
Exhibits
       
 
       
Exhibit A
  -   Form of Intellectual Property Security Agreement
Exhibit B
  -   Form of Intellectual Property Security Agreement Supplement
Exhibit C
  -   Form of Security Agreement Supplement

ii



--------------------------------------------------------------------------------



 



          This SECURITY AGREEMENT, dated as of March 5, 2010 (as amended,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by EASTMAN KODAK COMPANY, a New Jersey corporation (the
“Company”), each direct or indirect subsidiary of the Company listed on the
signature pages hereof, or which at any time executes and delivers a Security
Agreement Supplement (the Company and such subsidiaries, collectively, the
“Grantors”, and each, individually, a “Grantor”), in favor of THE BANK OF NEW
YORK MELLON, as collateral agent (in such capacity, together with its successors
and assigns from time to time, the “Collateral Agent”) for the Second Lien
Secured Parties.
PRELIMINARY STATEMENTS:
          WHEREAS, the Company, the Guarantors, the Collateral Agent and The
Bank of New York Mellon, as trustee (in such capacity, together with its
successors and assigns from time to time, the “Trustee”) and as Collateral
Agent, are parties to that certain Indenture, dated as of March 5, 2010 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Indenture”);
          WHEREAS, the Company, Kodak Canada Inc., the Guarantors, Citicorp USA,
Inc., as agent (in such capacity, together with its successors and assigns from
time to time, the “First Lien Agent”), and certain financial institutions party
thereto from time to time are parties to that certain Amended and Restated
Credit Agreement, dated as of March 31, 2009 (as amended by Amendment No. 1 to
the Amended and Restated Credit Agreement, dated as of September 17, 2009, and
by Amendment No. 2 to the Amended and Restated Credit Agreement, dated as of
February 10, 2010, and as further amended, amended and restated, supplemented or
otherwise modified from time to time, and any Permitted Refinancing thereof (as
such term is defined in the Intercreditor Agreement set forth below) the “First
Lien Credit Agreement”);
          WHEREAS, the Company, the Guarantors, the Collateral Agent, on behalf
of the Second Lien Secured Parties, and the First Lien Agent, on behalf of the
First Lien Secured Parties (as defined therein), are parties to that certain
Intercreditor Agreement, dated as of March 5, 2010 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”);
          WHEREAS, the Company, the Guarantors, the Trustee and the Collateral
Agent are parties to that certain Collateral Trust Agreement, dated as of
March 5, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Collateral Trust Agreement”);
          WHEREAS, the Company or any other Grantor may from time to time incur
additional indebtedness permitted to be secured on an equal and ratable basis
with the obligations under the Indenture, which additional indebtedness shall be
incurred in accordance with the First Lien Credit Agreement, the Indenture and
the Collateral Trust Agreement;
          WHEREAS, each Grantor is the owner of the shares of stock or other
equity interests (such shares of stock or other equity interests, for so long as
the issuer thereof is a Material Subsidiary, the “Initial Pledged Equity”) set
forth opposite such Grantor’s name on and

 



--------------------------------------------------------------------------------



 



as otherwise described in Part I of Schedule I hereto and issued by the Persons
named therein and of the indebtedness owed to such Grantor (the “Initial Pledged
Debt”) set forth opposite such Grantor’s name on and as otherwise described in
Part II of Schedule I hereto and issued by the obligors named therein;
          WHEREAS, each Grantor is the owner of the deposit accounts (the
“Pledged Deposit Accounts”) set forth opposite such Grantor’s name on
Schedule II hereto;
          WHEREAS, the Company is or may become the owner of an “L/C Cash
Deposit Account” as defined in the First Lien Credit Agreement as in effect on
the date hereof (the “L/C Cash Deposit Account”) created in accordance with the
First Lien Credit Agreement and subject to the security interest granted under
this Agreement on terms and conditions acceptable to the First Lien Agent;
          WHEREAS, it is a requirement under the Indenture that the Grantors
shall have granted the security interest contemplated by this Agreement. Each
Grantor will derive substantial direct or indirect benefit from the transactions
contemplated by this Agreement, the Indenture and the other related Second Lien
Documents; and
          WHEREAS, capitalized terms not defined herein shall have the meanings
ascribed to such terms in the Collateral Trust Agreement, and, if a capitalized
term is not defined herein or in the Collateral Trust Agreement, it shall have
the meaning ascribed thereto in the Indenture. Further, unless otherwise defined
in this Agreement, the Collateral Trust Agreement or in the Indenture, terms
defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9. “UCC” means the
Uniform Commercial Code as in effect from time to time in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
          NOW, THEREFORE, in consideration of the premises and in order to
induce the Holders from time to time to hold the Notes, and the Trustee to enter
into the Indenture, each Grantor hereby agrees with the Collateral Agent, for
the ratable benefit of the Second Lien Secured Parties, as follows:
          Section 1. Grant of Security. Each Grantor hereby grants to the
Collateral Agent, for the ratable benefit of the Second Lien Secured Parties, a
security interest in such Grantor’s right, title and interest in and to the
following, in each case, as to each type of property described below, whether
now owned or hereafter acquired by such Grantor, wherever located, and whether
now or hereafter existing or arising (collectively, the “Collateral”):
          (a) all equipment in all of its forms, including, without limitation,
all machinery, tools, motor vehicles, vessels, aircraft and furniture (excepting
all fixtures), and all parts thereof and all accessions thereto, including,
without limitation, computer programs and

2



--------------------------------------------------------------------------------



 



supporting information that constitute equipment within the meaning of the UCC
(any and all such property being the “Equipment”);
          (b) all inventory in all of its forms, including, without limitation,
(i) all raw materials, work in process, finished goods and materials used or
consumed in the manufacture, production, preparation or shipping thereof,
(ii) goods in which such Grantor has an interest in mass or a joint or other
interest or right of any kind (including, without limitation, goods in which
such Grantor has an interest or right as consignee) and (iii) goods that are
returned to or repossessed or stopped in transit by such Grantor, and all
accessions thereto and products thereof and documents therefor, including,
without limitation, computer programs and supporting information that constitute
inventory within the meaning of the UCC (any and all such property being the
“Inventory”);
          (c) (i) all accounts, instruments (including, without limitation,
promissory notes), deposit accounts, chattel paper, general intangibles
(including, without limitation, payment intangibles) and other obligations of
any kind owing to the Grantors, whether or not arising out of or in connection
with the sale or lease of goods or the rendering of services and whether or not
earned by performance (any and all such instruments, deposit accounts, chattel
paper, general intangibles and other obligations to the extent not referred to
in clause (d), (e) or (f) below, being the “Receivables”), and all supporting
obligations, security agreements, Liens, leases, letters of credit and other
contracts owing to the Grantors or supporting the obligations owing to the
Grantors under the Receivables (collectively, the “Related Contracts”), and
(ii) all commercial tort claims now or hereafter described on Schedule XI;
          (d) the following (the “Security Collateral”):
          (i) the Initial Pledged Equity and the certificates, if any,
representing the Initial Pledged Equity, and all dividends, distributions,
return of capital, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Initial Pledged Equity and all warrants, rights or options
issued thereon or with respect thereto;
          (ii) the Initial Pledged Debt and the instruments, if any, evidencing
the Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;
          (iii) all additional shares of stock and other equity interests from
time to time acquired by such Grantor in any manner of (x) the issuers of such
Initial Pledged Equity and (y) each direct Subsidiary of the Company that, for
the most recently completed fiscal year of the Company for which audited
financial statements are available, either (A) has, together with its
Subsidiaries, assets that exceed 5% of the total assets shown on the
consolidated statement of financial condition of the Company as of the last day
of such period or (B) has, together with its Subsidiaries, net sales that exceed
5% of the consolidated net sales of the Company for such period (each, a
“Material Subsidiary”), provided that not more than 65% of the voting equity in
any Foreign Subsidiary shall be subject to the pledge hereunder (such shares and
other equity

3



--------------------------------------------------------------------------------



 



interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and the certificates, if any, representing such additional shares or
other equity interests, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all warrants, rights or options issued thereon or
with respect thereto;
          (iv) all additional indebtedness from time to time owed to such
Grantor (such indebtedness, together with the Initial Pledged Debt, being the
“Pledged Debt”) and the instruments, if any, evidencing such indebtedness, and
all interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such indebtedness;
          (v) all security entitlements or commodity contracts carried in a
securities account or commodity account, all security entitlements with respect
to all financial assets from time to time credited to the L/C Cash Deposit
Account and all financial assets, and all dividends, distributions, return of
capital, interest, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such security entitlements or financial assets and all warrants,
rights or options issued thereon with respect thereto; and
          (vi) all other investment property (including, without limitation, all
(A) securities, whether certificated or uncertificated, (B) security
entitlements, (C) securities accounts, (D) commodity contracts and (E) commodity
accounts, but excluding any Equity Interest in any affiliate excluded from the
Pledged Equity) in which such Grantor has now, or acquires from time to time
hereafter, any right, title or interest in any manner and the certificates or
instruments, if any, representing or evidencing such investment property, and
all dividends, distributions, return of capital, interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such investment property and all
warrants, rights or options issued thereon or with respect thereto;
          (e) each Hedging Agreement to which such Grantor is now or may
hereafter become a party, in each case as such agreements may be amended,
amended and restated, supplemented or otherwise modified from time to time
(collectively, the “Assigned Agreements”), including, without limitation,
(i) all rights of such Grantor to receive moneys due and to become due under or
pursuant to the Assigned Agreements, (ii) all rights of such Grantor to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect to the
Assigned Agreements, (iii) claims of such Grantor for damages arising out of or
for breach of or default under the Assigned Agreements and (iv) the right of
such Grantor to terminate the Assigned Agreements, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder (all such
Collateral being the “Agreement Collateral”);
          (f) the following (collectively, the “Account Collateral”):
          (i) the Pledged Deposit Accounts, the L/C Cash Deposit Account and all
funds and financial assets from time to time credited thereto (including,
without

4



--------------------------------------------------------------------------------



 



limitation, all cash equivalents), and all certificates and instruments, if any,
from time to time representing or evidencing the Pledged Deposit Accounts or the
L/C Cash Deposit Account;
          (ii) all promissory notes, certificates of deposit, checks and other
instruments from time to time delivered to or otherwise possessed by the
Collateral Agent for or on behalf of such Grantor in substitution for or in
addition to any or all of the then existing Account Collateral or possessed by
the First Lien Agent as bailee for the Collateral Agent; and
          (iii) all interest, dividends, distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of the then existing Account
Collateral; and
          (g) the following (collectively, the “Intellectual Property
Collateral”):
          (i) all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto (other than those patents and related rights currently
contemplated to be sold by the Company or any other Grantor to the extent
identified as such in Schedule IV(A)(i) attached hereto) (“Patents”);
          (ii) all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered, together, in each case, with
the goodwill symbolized thereby (“Trademarks”);
          (iii) all copyrights, including, without limitation, copyrights in
computer software, internet web sites and the content thereof, whether
registered or unregistered (“Copyrights”); all confidential and proprietary
information, including, without limitation, know-how, trade secrets,
manufacturing and production processes and techniques, inventions, research and
development information, databases and data, including, without limitation,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans and customer and supplier lists and
information (collectively, “Trade Secrets”), and all other intellectual,
industrial and intangible property of any type, including, without limitation,
industrial designs and mask works;
          (iv) except as set forth above, all registrations and applications for
registration for any of the foregoing, including, without limitation, those
registrations and applications for registration, together with all reissues,
divisions, continuations, continuations-in-part, extensions, renewals and
reexaminations thereof;
          (v) all agreements, permits, consents, orders and franchises relating
to the license, development, use or disclosure of any of the foregoing to which
such Grantor, now or hereafter, is a party or a beneficiary (“IP Agreements”);
and

5



--------------------------------------------------------------------------------



 



          (vi) any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages;
          (h) all documents, all money and all letter-of-credit rights; and
          (i) all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral (including, without
limitation, proceeds, collateral and supporting obligations that constitute
property of the types described in clauses (a) through (h) of this Section 1)
and, to the extent not otherwise included, all (A) payments under insurance
(whether or not the Collateral Agent is the loss payee thereof), or any
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral, and (B) cash;
provided, however, that in no event shall the Collateral hereunder include, and
no lien or security interest shall be created in, any asset which is, or
hereafter becomes, a Principal Property or consists of the Equity Interests in,
or indebtedness of, an entity which is, or hereafter becomes, a 1988 Indenture
Restricted Subsidiary to the extent that any lien or security interest in such
asset created under this Agreement would require that the notes or other debt
securities issued pursuant to the 1988 Indenture be equally and ratably secured
by such asset under the terms of the 1988 Indenture, and provided, further, that
notwithstanding anything herein to the contrary, in no event shall the
Collateral include or the security interest granted under this Section 1 hereof
attach to: (A) any assets of any Grantor located outside the United States
(other than equity interests as otherwise provided in this Agreement), (B) any
deposit account for taxes, payroll, employee benefits or similar items and any
other account or financial asset in which such security interest would be
unlawful or in violation of any employee benefit plan or employee benefit
agreement, (C) any lease, license, contract, agreement or other property right
(including any United States of America intent-to-use trademark or service mark
application), to which any Grantor is a party or of any of its rights or
interests thereunder if and for so long as the grant of such security interest
shall constitute or result in: (x) the abandonment, invalidation,
unenforceability or other impairment of any right, title or interest of any
Grantor therein, or (y) in a breach or termination pursuant to the terms of, or
a default under, any such lease, license, contract, agreement or other property
right, (D) any of the outstanding capital stock of a Foreign Subsidiary in
excess of 65% of the voting power of all classes of capital stock of such
Foreign Subsidiary entitled to vote, or (E) any real property or fixtures (all
of the foregoing being referred to herein as the “Excluded Property”).
          Section 2. Security for Obligations; Intercreditor Agreement.
          (a) This Agreement secures, and the Collateral is collateral security
for, the prompt and complete payment or performance in full when due, whether at
stated maturity, by required prepayment, declaration, acceleration, repurchase,
redemption, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Law, 11 U.S.C. §362(a) (and any successor provision thereof)), of
all Second Lien Obligations (collectively, the “Secured Obligations”).

6



--------------------------------------------------------------------------------



 



          (b) Notwithstanding anything herein to the contrary, the relative
rights and remedies of the Collateral Agent and the Second Lien Secured Parties
and the obligations of the Grantors hereunder shall be subject to and governed
by the terms of the Intercreditor Agreement at any time the Intercreditor
Agreement is in effect. At any time prior to the Discharge of First Lien
Obligations, in the case of Collateral as to which possession or control by the
Collateral Agent is required under this Agreement, the Grantors shall be deemed
to have satisfied such obligations by delivery of such Collateral or the grant
of control to the First Lien Agent. In the event of any inconsistency between
the terms hereof and the Intercreditor Agreement, the Intercreditor Agreement
shall control at any time the Intercreditor Agreement is in effect.
          Section 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to perform all of its duties
and obligations thereunder to the extent set forth therein to the same extent as
if this Agreement had not been executed, (b) the exercise by the Collateral
Agent of any of the rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral and (c) no Second Lien Secured Party shall have any obligation or
liability under the contracts and agreements included in the Collateral by
reason of this Agreement or any other Second Lien Document, nor shall any Second
Lien Secured Party be obligated to perform any of the obligations or duties of
any Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.
          Section 4. Delivery and Control of Security Collateral.
          (a) Subject to the terms of the Intercreditor Agreement, all
certificates or instruments representing or evidencing existing Security
Collateral shall be delivered to and held by or on behalf of the Collateral
Agent pursuant hereto and shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance reasonably satisfactory to the Collateral Agent
except to the extent that such transfer or assignment is (x) prohibited by
applicable law or (y) subject to certain corporate actions by the holders or
issuers of non-US Initial Pledged Equity which have not occurred as of the date
such delivery is required and governmental approvals or consents to pledge or
transfer with respect to non-US Material Subsidiaries which have not yet been
obtained as to which Grantor shall use commercially reasonable effects to
complete as soon as practicable after the date hereof.
          (b) Subject to the terms of the Intercreditor Agreement, with respect
to any Security Collateral representing interest in Material Subsidiaries in
which any Grantor has any right, title or interest and that constitutes an
uncertificated security, such Grantor will use commercially reasonable efforts
to cause the issuer thereof to agree in an authenticated record with such
Grantor and the Collateral Agent that, upon notice from the Collateral Agent
that an Actionable Default has occurred and is continuing, such issuer will
comply with instructions with respect to such security originated by the
Collateral Agent without further consent of such Grantor, such authenticated
record to be in form and substance reasonably satisfactory to the Collateral
Agent. Upon the request of the Collateral Agent upon the occurrence and during
the continuance of an Actionable Default, each Grantor will notify each issuer
of other Security Collateral as provided in Section 4(e) below.

7



--------------------------------------------------------------------------------



 



          (c) Subject to the terms of the Intercreditor Agreement, with respect
to any securities or commodity account, any Security Collateral that constitutes
a security entitlement as to which the financial institution acting as
Collateral Agent hereunder is not the securities intermediary, upon the request
of the Collateral Agent upon the occurrence and during the continuance of an
Actionable Default the relevant Grantor will use its commercially reasonable
efforts to cause the securities intermediary with respect to such security or
commodity account or security entitlement to identify in its records the
Collateral Agent as the entitlement holder thereof.
          (d) Subject to the terms of the Intercreditor Agreement, upon the
request of Collateral Agent upon the occurrence and during the continuance of an
Actionable Default, each Grantor shall cause the Security Collateral to be
registered in the name of the Collateral Agent or such of its nominees as the
Collateral Agent shall direct, subject only to the revocable rights specified in
Section 12(a). In addition, subject to the terms of the Intercreditor Agreement,
the Collateral Agent shall have the right upon the occurrence and during the
continuance of an Actionable Default to convert Security Collateral consisting
of financial assets credited to any securities account or the L/C Cash Deposit
Account to Security Collateral consisting of financial assets held directly by
the Collateral Agent, and to convert Security Collateral consisting of financial
assets held directly by the Collateral Agent to Security Collateral consisting
of financial assets credited to any securities or commodity account or the L/C
Cash Deposit Account.
          (e) Upon the request of the Collateral Agent upon the occurrence and
during the continuance of an Actionable Default, each Grantor will notify each
issuer of Security Collateral granted by it hereunder that such Security
Collateral is subject to the security interest granted hereunder.
          (f) Notwithstanding anything to the contrary in the Second Lien
Documents, (i) with respect to any security documents under foreign law to be
delivered with respect to Material Subsidiaries as of the date of this
Agreement, the Company shall have 120 days from the date of this Agreement to
deliver such security documents to the Collateral Agent, and no Actionable
Default shall arise as a result of any failure to deliver such security
documents prior to such time and (ii) the Company will not be required to
perfect under foreign law the security interest granted hereunder in any
Collateral consisting of Capital Stock or other equity interests of any Foreign
Subsidiary (including by entering into a foreign law governed pledge agreement)
to the extent that (A) the granting of a second-priority security interest
therein is not permitted by applicable foreign law or (B) the Company shall have
reasonably determined that perfecting such security interest under applicable
foreign law is not commercially feasible; provided that:
     (X) the preceding clause (ii) shall be inapplicable to the security
documents under foreign law to be delivered with respect to Material
Subsidiaries as of the date of this Agreement; and
     (Y) the Company shall not be permitted to rely on the exclusions set forth
in the preceding clause (ii) unless it shall have
          (1) reasonably determined, on the basis of advice of local counsel in
the applicable foreign jurisdiction, that (x) the granting and/or

8



--------------------------------------------------------------------------------



 



perfection of a second priority security interest in the applicable Capital
Stock or other equity interests in favor of the Second Lien Secured Parties is
not permitted by applicable foreign law (if applicable) and (y) that alternative
arrangements designed to provide the same or comparable economic benefit to the
Second Lien Secured Parties as a perfected second priority pledge (including,
but not limited to, surplus pledges and the use of “parallel debt” obligations)
are unavailable under applicable foreign law; and
          (2) delivered to the Collateral Agent an Officer’s Certificate to the
effect that the exclusions set forth in the preceding clause (ii) are available
to the Company and setting forth the rationale therefor and the steps taken by
the Company in attempting to provide a perfected second priority security
interest in the applicable Capital Stock or other equity interests in favor of
the Second Lien Secured Parties.
          It is understood and agreed that, to the extent that the granting of a
perfected second priority security interest in the applicable Capital Stock or
other equity interests in favor of the Second Lien Secured Parties, or the
effectuation of alternative arrangements designed to provide the same or
comparable economic benefit to the Second Lien Secured Parties, would require
amendments or other modifications to the Intercreditor Agreement, the Collateral
Trust Agreement or any other Second Lien Collateral Document, the Company shall
use commercially reasonable efforts to procure any required consents to such
amendments or modifications from the applicable parties (which efforts shall not
require the payment of any consent fee) before being permitted to rely on the
exclusions set forth in clause (ii) of paragraph (f) (it being understood that
the Company shall not be required to seek consents from any Second Lien Secured
Party to the extent that such Second Lien Secured Party has consented to such
amendment or modification pursuant to Section 8.18 of the Collateral Trust
Agreement).
          Section 5. Maintaining the Account Collateral. So long as any Second
Lien Obligation shall remain outstanding (other than any indemnification
obligations for which no claim or demand for payment, whether oral or written,
has been made):
          (a) Subject to the terms of the Intercreditor Agreement, with respect
to any Pledged Deposit Account, upon the request of the Collateral Agent made
upon the occurrence and during the continuance of an Actionable Default, each
Grantor will promptly enter into an agreement with the financial institution
holding the applicable Pledged Deposit Account pursuant to which such financial
institution shall agree with such Grantor and the Collateral Agent to, upon
notice from the Collateral Agent, comply with instructions originated by the
Collateral Agent directing the disposition of funds in such deposit account
without the further consent of such Grantor, such agreement to be in form and
substance reasonably satisfactory to the Collateral Agent (a “Deposit Account
Control Agreement”), and instruct each Person obligated at any time to make any
payment to such Grantor for any reason (an “Obligor”) to make such payment to
any such Pledged Deposit Account or the L/C Cash Deposit Account; provided,
however, that notwithstanding the foregoing, the applicable Grantors shall use
commercially reasonable efforts to obtain Deposit Account Control Agreements
with respect to the Pledged Deposit Accounts listed on Schedule X hereto within
90 days following the date hereof.

9



--------------------------------------------------------------------------------



 



          (b) Upon notice from the Collateral Agent that an Actionable Default
has occurred and is continuing, each Grantor agrees to terminate any or all
Pledged Deposit Accounts, other than those Pledged Deposit Accounts
(x) maintained with the First Lien Agent, or (y) subject to Deposit Account
Control Agreements, upon request by the Collateral Agent, subject to the terms
of the Intercreditor Agreement.
          (c) Subject to the terms of the Intercreditor Agreement, the
Collateral Agent may, at any time and without notice to, or consent from, the
Grantor, transfer, or direct the transfer of, funds from the Pledged Deposit
Accounts or the L/C Cash Deposit Account to satisfy the Grantor’s obligations
under the Second Lien Documents if an Actionable Default shall have occurred and
be continuing. As soon as reasonably practicable after any such transfer, the
Collateral Agent agrees to give written notice thereof to the applicable
Grantor.
          Section 6. Representations and Warranties. Each Grantor represents and
warrants as follows:
          (a) Such Grantor’s exact legal name, chief executive office, type of
organization, jurisdiction of organization and organizational identification
number as of the date hereof is set forth in Schedule V hereto. Within the
twelve months preceding the date hereof, such Grantor has not changed its name,
chief executive office, type of organization, jurisdiction of organization or
organizational identification number from those set forth in Schedule V hereto
except as set forth in Schedule VI hereto.
          (b) Such Grantor is the legal and beneficial owner of the Collateral
granted or purported to be granted by it free and clear of any Lien, claim,
option or right of others, except for the security interest created under this
Agreement or Liens permitted under the Indenture. No effective financing
statement or other instrument similar in effect covering all or any part of such
Collateral or listing such Grantor or any trade name of such Grantor as debtor
is on file in any recording office, except such as may exist on the date of this
Agreement, have been filed in favor of the First Lien Agent related to the First
Lien Credit Agreement and related documents, the Collateral Agent relating to
the Second Lien Documents or are otherwise permitted under the Indenture.
          (c) All Equipment of such Grantor having a value in excess of
$10,000,000 and Inventory of such Grantor having a value in excess of
$10,000,000 as of the date set forth on the respective schedule is located at
the places specified therefor in Schedule VIII and Schedule IX hereto,
respectively. Such Grantor has exclusive possession and control of its
Inventory, other than Inventory stored at any leased premises or third party
warehouse.
          (d) None of the Receivables or Agreement Collateral is evidenced by a
promissory note or other instrument in excess of $10,000,000 that has not been
delivered to the Collateral Agent or, at any time prior to the Discharge of
First Lien Obligations, the First Lien Agent. All such Receivables or Agreement
Collateral valued in excess of $10,000,000 as of the date set forth on
Schedule III is listed on Schedule III attached hereto.
          (e) All Security Collateral consisting of certificated securities and
instruments with an aggregate fair market value in excess of $10,000,000 for all
such Security Collateral of

10



--------------------------------------------------------------------------------



 



the Grantors have been delivered to the Collateral Agent or, at any time prior
to the Discharge of First Lien Obligations, the First Lien Agent.
          (f) If such Grantor is an issuer of Security Collateral, such Grantor
confirms that it has received notice of the security interest granted hereunder.
          (g) The Pledged Equity pledged by such Grantor hereunder has been duly
authorized and validly issued and is fully paid and non assessable. The Pledged
Debt pledged by such Grantor hereunder has been duly authorized, authenticated
or issued and delivered, is the legal, valid and binding obligation of the
issuers thereof and, if evidenced by any promissory notes, such promissory notes
have been delivered to the Collateral Agent or, at any time prior to the
Discharge of First Lien Obligations, the First Lien Agent, and is not in
default.
          (h) The Initial Pledged Equity pledged by such Grantor constitutes, as
of the date hereof, 65% of the issued and outstanding voting Equity Interests,
and 100% of the issued and outstanding non-voting Equity Interests, of the
issuers thereof indicated on Part I of Schedule I hereto. The Initial Pledged
Debt constitutes all of the outstanding Debt for borrowed money owed to such
Grantor by the issuers thereof as of the date set forth on Schedule I.
          (i) Such Grantor has no investment property with a market value in
excess of $10,000,000 as of the date set forth on Schedule I, other than the
investment property listed on Part III of Schedule I hereto.
          (j) The Assigned Agreements to which such Grantor is a party have been
duly authorized, executed and delivered by such Grantor and, to such Grantor’s
knowledge, any material Assigned Agreements are in full force and effect and are
binding upon and enforceable against all parties thereto in accordance with
their terms.
          (k) Such Grantor has no material deposit accounts subject to the grant
or security in Section 1 of this Agreement as of the date set forth on
Schedule II, other than the Pledged Deposit Accounts listed on Schedule II
hereto.
          (l) Such Grantor is not a beneficiary or assignee under any letter of
credit with a stated amount in excess of $10,000,000 and issued by a United
States financial institution as of the date set forth on Schedule VII, other
than the letters of credit described in Schedule VII hereto.
          (m) This Agreement creates in favor of the Collateral Agent, for the
benefit of the Second Lien Secured Parties, a valid security interest in the
Collateral (which security interest is prior to all other Liens on the
Collateral other than (A) Liens described in clauses (1), (2)(b), (2)(c) (to the
extent such Liens are pari passu with the Liens granted hereunder), (3), (4),
(6), (7), (8), (9), (12) (except with respect to judgment liens), (13), (14),
(15), (16), (17), (18), (19) (solely as it relates to clauses (2)(a) and 2(c)
(in each case to the extent such Liens are pari passu with the Liens granted
hereunder), (20) (to the extent such Liens are pari passu with the Liens granted
hereunder)), 21, 24 and 25 (to the extent such Liens are pari passu with the
Liens granted hereunder) of the definition of “Permitted Liens” under the
Indenture and (B) other Permitted Liens that arise by operation of law and are
not voluntarily granted, to the extent such Liens by law have priority over the
Liens granted by this Agreement (the Liens described in the

11



--------------------------------------------------------------------------------



 



preceding clauses (A) and (B), but excluding those Liens described in clauses
(2)(c), (19) (solely as it relates to clauses (2)(a) and 2(c) (in each case to
the extent such Liens are pari passu with the Liens granted hereunder), 20 (to
the extent such Liens are pari passu with the Liens granted hereunder) and 25
(to the extent such Liens are pari passu with the Liens granted hereunder) of
the definition of “Permitted Liens” under the Indenture, collectively,
“Permitted Priority Liens”) granted by such Grantor under this Agreement,
securing the payment of the Secured Obligations except to the extent that
control or possession by the Collateral Agent is required for the creation of
the security interest; all filings and other actions necessary to perfect the
security interest in the Collateral granted by such Grantor have been duly made
or taken and are in full force and effect other than (i) actions necessary to
obtain control of Collateral as provided in Sections 9-104, 9-105, 9-106 and
9-107 of the UCC; (ii) actions necessary to perfect the Collateral Agent’s
security interest with respect to Collateral evidenced by a certificate of title
or Collateral consisting of vessels or aircraft; (iii) actions necessary to
transfer and prior approval of or filings with any governmental entity required
in connection with any interest in Pledged Equity; and (iv) filings with respect
to Intellectual Property Collateral except as are required to be made under this
Agreement; provided, however, that the Collateral Agent’s security interest
hereunder may not have priority with respect to (1) Account Collateral
maintained with a financial institution other than the First Lien Agent, the
Collateral Agent or a financial institution party to a Deposit Account Control
Agreement then in effect, (2) assets encumbered by Liens on the date of this
Agreement (other than assets encumbered by Liens on the date of this Agreement
in favor of the First Lien Agent that secure First Lien Obligations),
(3) Collateral evidenced by a certificate of title or consisting of vessels or
aircraft, (4) Collateral subject to Permitted Priority Liens, (5) Collateral
with an aggregate book value of less than $10,000,000 and (6) other Collateral
to the extent consented to by the Collateral Agent (collectively, the “Specified
Collateral”).
          (n) No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for (i) the grant by such Grantor of the security interest
granted hereunder or for the execution, delivery or performance of this
Agreement by such Grantor, (ii) the perfection or maintenance of the security
interest created hereunder (including the second priority nature of such
security interest in Collateral that is not Specified Collateral), except for
(A) the filing of financing and continuation statements under the UCC, which
financing statements have been duly filed and are in full force and effect,
(B) the recordation of the Intellectual Property Security Agreement with respect
to certain registered copyrights attached thereto, which has been delivered for
recording and is in full force and effect, and the actions described in
Section 4 with respect to the Security Collateral, (C) certain corporate actions
by the holders or issuers of non-U.S. Initial Pledged Equity which have not
occurred as of date required hereunder, necessary to transfer or assign, (D) the
governmental filings required to be made or approvals obtained prior to the
creation of security interest in any Pledged Equity issued by a non-US Person
and any filings or approvals required prior to realizing on any such Pledged
Equity, and (E) the control of certain assets as provided in Sections 9-104,
9-105, 9-106 and 9-107 of the UCC, or (iii) the exercise by the Collateral Agent
of its voting or other rights provided for in this Agreement or the remedies in
respect of the Collateral pursuant to this Agreement, except as set forth above,
as is required by the Intercreditor Agreement and as may be required in
connection with the disposition of any portion of the Security Collateral by
laws affecting the offering and sale of securities generally.

12



--------------------------------------------------------------------------------



 



          (o) The Inventory that has been produced or distributed by such
Grantor has been produced in compliance with all requirements of applicable law
except where the failure to so comply would not have a material adverse effect
on (a) the business, condition (financial or otherwise), operations, performance
or properties of the Company and any Subsidiaries whose accounts are
consolidated with the accounts of the Company in accordance with GAAP, taken as
a whole, (b) the rights and remedies of the Collateral Agent or any Second Lien
Secured Party under any Secured Agreement or (c) the ability of the Company and
any other Grantor with assets included in Collateral having a value of at least
$50,000,000 as of the end of the preceding fiscal year of the Company to perform
its obligations under any Second Lien Documents to which it is a party (a
“Material Adverse Effect”).
          (p) As to itself and its Intellectual Property Collateral:
          (i) The operation of such Grantor’s business as currently conducted or
as contemplated to be conducted and the use of the Intellectual Property
Collateral in connection therewith do not conflict with, infringe,
misappropriate, dilute, misuse or otherwise violate the intellectual property
rights of any third party, except as are not expected to have a Material Adverse
Effect.
          (ii) Such Grantor is the exclusive owner of all right, title and
interest in and to Patents, Trademarks and Copyrights contained in the
Intellectual Property Collateral, except as set forth in Schedule IV hereto with
respect to co-ownership of certain Patents; and such Grantor is entitled to use
all such Intellectual Property Collateral in accordance with applicable law; in
each case subject to the terms of the IP Agreements.
          (iii) The Intellectual Property Collateral set forth on Schedule IV
hereto includes all of the registered patents, patent applications, domain
names, trademark registrations and applications, copyright registrations and
applications owned by such Grantor as of the date set forth on Schedule IV.
          (iv) The issued Patents and registered Trademarks contained in the
Intellectual Property Collateral have not been adjudged invalid or unenforceable
in whole or part, and to the knowledge of the Company, are valid and
enforceable, except to the extent Grantor has ceased use of any such registered
Trademarks.
          (v) Such Grantor has made or performed all filings, recordings and
other acts and has paid all required fees and taxes, as deemed necessary by
Grantor in its reasonable business discretion, to maintain and protect its
interest in each and every material item of Intellectual Property Collateral
owned by such Grantor in full force and effect.
          (vi) No claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property Collateral or
the validity of effectiveness of any such Intellectual Property Collateral, nor
does the Company know of any valid basis for any such claim, except, in either
case, for such claims that in the aggregate are not reasonably expected to have
a Material Adverse Effect. The use of

13



--------------------------------------------------------------------------------



 



such Intellectual Property Collateral by the Company and its Subsidiaries does
not infringe on the rights of any Person, except for such claims and
infringements that, in the aggregate, are not reasonably expected to have a
Material Adverse Effect. The consummation of the transactions contemplated by
the Second Lien Documents will not result in the termination or impairment of
any of the Intellectual Property Collateral.
          (vii) With respect to each IP Agreement: (A) to the knowledge of the
Company, such IP Agreement is valid and binding and in full force and effect;
(B) such IP Agreement will not cease to be valid and binding and in full force
and effect on terms identical to those currently in effect as a result of the
rights and interest granted herein, nor will the grant of such rights and
interest constitute a breach or default under such IP Agreement or otherwise
give any party thereto a right to terminate such IP Agreement; (C) such Grantor
has not received any notice of termination or cancellation under such IP
Agreement within the six months immediately preceding the date of this Security
Agreement; (D) within the six months immediately preceding the date of this
Security Agreement, such Grantor has not received any notice of a breach or
default under such IP Agreement, which breach or default has not been cured; and
(E) neither such Grantor nor, to such Grantor’s knowledge, any other party to
such IP Agreement is in breach or default thereof in any material respect, and
no event has occurred that, with notice or lapse of time or both, would
constitute such a breach or default or permit termination or modification under
such IP Agreement; in the case of each of clauses (A) through (E) above, except
as would not reasonably be expected to have a Material Adverse Effect.
          (viii) To the Company’s knowledge, none of the material Trade Secrets
of such Grantor has been used, divulged, disclosed or appropriated to the
detriment of such Grantor for the benefit of any other Person other than such
Grantor within the past two years.
          Section 7. Further Assurances.
          (a) Each Grantor agrees that from time to time, in accordance with the
terms of this Agreement and subject to the terms of the Intercreditor Agreement,
at the expense of such Grantor and at the reasonable request of the Collateral
Agent, such Grantor will promptly execute and deliver, or otherwise
authenticate, all further instruments and documents, and take all further action
that may be reasonably necessary or desirable, or that the Collateral Agent may
reasonably request, in order to perfect and protect any pledge or security
interest granted or purported to be granted by such Grantor hereunder or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral of such Grantor. Without limiting the
generality of the foregoing, each Grantor will, subject to the terms of the
Intercreditor Agreement, at the reasonable request of the Collateral Agent,
promptly with respect to the Collateral of such Grantor: (i) mark conspicuously
each document included in Inventory, each chattel paper included in Receivables
each Assigned Agreement and, at the request of the Collateral Agent, each of its
records pertaining to such Collateral with a legend, in form and substance
reasonably satisfactory to the Collateral Agent, indicating that such document,
Assigned Agreement or Collateral is subject to the security interest granted
hereby; (ii) if any such Collateral shall be evidenced by a promissory note or
other instrument or chattel paper, deliver and pledge to the Collateral Agent
hereunder such note or instrument or chattel paper

14



--------------------------------------------------------------------------------



 



duly indorsed and accompanied by duly executed instruments of transfer or
assignment, all in form and substance reasonably satisfactory to the Collateral
Agent; (iii) file such financing or continuation statements, or amendments
thereto, and such other instruments or notices, as may be reasonably necessary
or desirable, or as the Collateral Agent may reasonably request, in order to
perfect and preserve the security interest granted or purported to be granted by
such Grantor hereunder; (iv) at the request of the Collateral Agent, take all
action to ensure that the Collateral Agent’s security interest is noted on any
certificate of title related to any Collateral evidenced by a certificate of
title; and (v) deliver to the Collateral Agent evidence that all other actions
that the Collateral Agent may deem reasonably necessary or desirable in order to
perfect and protect the security interest granted or purported to be granted by
such Grantor under this Agreement has been taken.
          (b) Each Grantor hereby authorizes the Collateral Agent to file one or
more financing or continuation statements, and amendments thereto, including,
without limitation, one or more financing statements indicating that such
financing statements cover all assets or all personal property (or words of
similar effect) of such Grantor in the United States other than assets now or
hereafter constituting Principal Properties or the equity or indebtedness of any
Principal Property Subsidiaries, or any real property or fixtures, regardless of
whether any particular asset described in such financing statements falls within
the scope of the UCC. A photocopy or other reproduction of this Agreement shall
be sufficient as a financing statement where permitted by law. Each Grantor
ratifies its authorization for the Collateral Agent to have filed such financing
statements, continuation statements or amendments filed prior to the date
hereof.
          (c) Each Grantor will furnish to the Collateral Agent from time to
time statements and schedules further identifying and describing the Collateral
of such Grantor and such other reports in connection with such Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.
          Section 8. As to Equipment and Inventory.
          (a) Each Grantor will keep its Equipment having a value in excess of
$10,000,000 and Inventory having a value in excess of $10,000,000 (other than
Inventory sold in the ordinary course of business) at the places therefor
specified in Schedule VIII and Schedule IX, respectively, or, upon 30 days’
prior written notice to the Collateral Agent, at such other places designated by
such Grantor in such notice.
          (b) Each Grantor will pay promptly before such amounts become
delinquent all property and other taxes, assessments and governmental charges or
levies imposed upon, and all claims (including, without limitation, claims for
labor, materials and supplies) against, its Equipment and Inventory, except to
the extent such taxes, assessments or governmental charges or levies are being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained, unless and until any Lien resulting therefrom
attaches to its property and becomes enforceable against its other creditors. In
producing its Inventory, each Grantor will comply with all requirements of
applicable law, except where the failure to so comply will not have a Material
Adverse Effect.

15



--------------------------------------------------------------------------------



 



          Section 9. Insurance.
          (a) Each Grantor will, at its own expense, maintain or cause to be
maintained, insurance with respect to its Equipment and Inventory in such
amounts, against such risks, in such form and with such insurers, as shall be
customary for similar businesses of the size and scope of the Company on a
consolidated basis, provided, however, that the Grantor may self insure to the
extent consistent with prudent business practice. Subject to the terms of the
Intercreditor Agreement, each policy of each Grantor for liability insurance
shall provide for all losses to be paid on behalf of the First Lien Agent (at
any time prior to the Discharge of First Lien Obligations), the Collateral Agent
and such Grantor as their interests may appear, and each policy for property
damage insurance shall provide for all losses, except for losses of less than
$25,000,000 per occurrence, to be paid directly to the Collateral Agent. So long
as no Actionable Default shall have occurred and be continuing, all property
damage insurance payments received by the Collateral Agent in connection with
any loss, damage or destruction of Inventory will be released by the Collateral
Agent to the applicable Grantor. Subject to the terms of the Intercreditor
Agreement, each such policy shall in addition (i) name such Grantor, the First
Lien Agent (at any time prior to the Discharge of First Lien Obligations) and
the Collateral Agent as insured parties thereunder (without any representation
or warranty by or obligation upon the Collateral Agent) as their interests may
appear, (ii) provide that there shall be no recourse against the Collateral
Agent for payment of premiums or other amounts with respect thereto and
(iii) provide that at least 10 days’ prior written notice of cancellation or of
lapse shall be given to the Collateral Agent by the insurer. Each Grantor will,
if so requested by the Collateral Agent, deliver to the Collateral Agent
certificates of insurance evidencing such insurance and, as often as the
Collateral Agent may reasonably request, a report of a reputable insurance
broker or the insurer with respect to such insurance. Further, each Grantor
will, at the request of the Collateral Agent, subject to the terms of the
Intercreditor Agreement, duly execute and deliver instruments of assignment of
such insurance policies to comply with the requirements of Section 1(i) and
cause the insurers to acknowledge notice of such assignment.
          (b) Reimbursement under any liability insurance maintained by any
Grantor pursuant to this Section 9 may be paid directly to the Person who shall
have incurred damages covered by such insurance. In case of any loss involving
damage to Equipment or Inventory when Section 9(c) below is not applicable, the
applicable Grantor, to the extent determined to be in the business interest of
such Grantor, will make or cause to be made the necessary repairs to or
replacements of such Equipment or Inventory, and any proceeds of insurance
properly received by or released to such Grantor shall be used by such Grantor,
except as otherwise required hereunder or by the Indenture, to pay or as
reimbursement for the costs of such repairs or replacements or, if such Grantor
determines not to repair or replace such Equipment or Inventory, treat the loss
or damage as an Event of Loss under the Indenture.
          (c) So long as no Actionable Default shall have occurred and be
continuing, all insurance payments received by the Collateral Agent in
connection with any loss, damage or destruction of any Inventory or Equipment
will be released by the Collateral Agent to the applicable Grantor. Upon the
occurrence and during the continuance of any Actionable Default, all insurance
payments in respect of such Equipment or Inventory shall be paid to the
Collateral Agent subject to the terms of the Intercreditor Agreement and shall,
in the Collateral Agent’s

16



--------------------------------------------------------------------------------



 



sole discretion, (i) be released to the applicable Grantor for the repair,
replacement or restoration thereof, or (ii) be held as additional Collateral
hereunder or applied as specified in Section 19(b).
          Section 10. Post-Closing Changes; Collections on Assigned Agreements
and Receivables.
          (a) No Grantor will change its name, type of organization,
jurisdiction of organization or organizational identification number from those
set forth in Schedule V of this Agreement without first giving at least 15
Business Days prior written notice to the Collateral Agent and taking all action
reasonably required by the Collateral Agent for the purpose of perfecting or
protecting the security interest granted by this Agreement. Each Grantor will
hold and preserve its records relating to the Collateral, including, without
limitation, the Assigned Agreements and Related Contracts, and will permit
representatives of the Collateral Agent at any time during normal business
hours, on reasonable notice, to inspect and make abstracts from such records and
other documents; provided that, at any time prior to the occurrence of a
continuing Actionable Default, the right of the Collateral Agent and any of its
representatives to visit the property of the Company and any of its Subsidiaries
shall be subject to reasonable rules and restrictions of the Company for such
access, and such visit shall not unreasonably interfere with the ongoing conduct
of the business of the Company and its Subsidiaries at such properties. If any
Grantor does not have an organizational identification number and later obtains
one, it will forthwith notify the Collateral Agent of such organizational
identification number.
          (b) Except as otherwise provided in this Section 10(b), each Grantor
will continue to collect, at its own expense, all amounts due or to become due
such Grantor under the Assigned Agreements and Receivables. In connection with
such collections, subject to the terms of the Intercreditor Agreement, such
Grantor may take (and, at the Collateral Agent’s direction, will take) such
action as such Grantor or the Collateral Agent may deem necessary or advisable
to enforce collection of the Assigned Agreements and Receivables; provided,
however, that the Collateral Agent shall have the right at any time, subject to
the terms of the Intercreditor Agreement, upon the occurrence and during the
continuance of an Actionable Default and upon written notice to such Grantor of
its intention to do so, to notify the Obligors under any Assigned Agreements and
Receivables of the assignment of such Assigned Agreements to the Collateral
Agent and to direct such Obligors to make payment of all amounts due or to
become due to such Grantor thereunder directly to the Collateral Agent and, upon
such notification and at the expense of such Grantor, to enforce collection of
any such Assigned Agreements and Receivables, to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done, and to otherwise exercise all rights with respect to
such Assigned Agreements and Receivables, including, without limitation, those
set forth in Section 9-607 of the UCC. After receipt by any Grantor of the
notice from the Collateral Agent referred to in the proviso to the preceding
sentence, and subject to the terms of the Intercreditor Agreement, (i) if any
Actionable Default shall have occurred and be continuing all amounts and
proceeds (including, without limitation, instruments) received by such Grantor
in respect of the Assigned Agreements and Receivables of such Grantor shall be
received in trust for the benefit of the Second Lien Secured Parties, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Collateral Agent in the same form as so received (with any necessary
indorsement) and applied as provided in Section 19(b) of this Agreement, and
(ii) such Grantor will not adjust, settle or compromise the amount or payment of
any Receivable or amount due on any Assigned Agreement, release wholly or partly
any Obligor

17



--------------------------------------------------------------------------------



 



thereof or allow any credit or discount thereon other than credits or discounts
given in the ordinary course of business.
          Section 11. As to Intellectual Property Collateral.
          (a) With respect to each item of its Intellectual Property Collateral
material to the business of the Company and its Subsidiaries, each Grantor
agrees to take, at its expense, all commercially reasonable steps as determined
in Grantor’s reasonable discretion, including, without limitation, in the U.S.
Patent and Trademark Office, the U.S. Copyright Office and any other
governmental authority, to (i) maintain the validity and enforceability of such
Intellectual Property Collateral and maintain such Intellectual Property
Collateral in full force and effect, and (ii) pursue the registration and
maintenance (in accordance with the exercise of such Grantor’s reasonable
business discretion) of each patent, trademark, or copyright registration or
application, now or hereafter included in such Intellectual Property Collateral
of such Grantor, including, without limitation, the payment of required fees and
taxes, the filing of responses to office actions issued by the U.S. Patent and
Trademark Office, the U.S. Copyright Office or other governmental authorities,
the filing of applications for renewal or extension, the filing of affidavits
under Sections 8 and 15 of the U.S. Trademark Act, the filing of divisional,
continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings; in each case except where the failure to so file,
register or maintain is not reasonably likely to have a Material Adverse Effect.
No Grantor shall discontinue use of or otherwise abandon any such material
Intellectual Property Collateral, or abandon any right to file an application
for patent, trademark, or copyright, unless such Grantor shall have determined
that such use or the pursuit or maintenance of such Intellectual Property
Collateral is no longer necessary or desirable in the conduct of such Grantor’s
business and that the loss thereof would not be reasonably likely to have a
Material Adverse Effect.
          (b) Each Grantor agrees to provide, annually to the Collateral Agent
an updated Schedule of its Patents, Trademarks and registered Copyrights.
          (c) In the event that any Grantor becomes aware that any item of the
Intellectual Property Collateral is being infringed or misappropriated by a
third party, such Grantor shall take such commercially reasonable actions
determined in its reasonable discretion, at its expense, to protect or enforce
such Intellectual Property Collateral, including, without limitation, suing for
infringement or misappropriation and for an injunction against such infringement
or misappropriation.
          (d) Each Grantor shall take all reasonable steps which it deems
appropriate under the circumstances to preserve and protect each item of its
material Trademarks included in the Intellectual Property Collateral, including,
without limitation, maintaining substantially the quality of any and all
products or services used or provided in connection with any of the Trademarks,
consistent with the general quality of the products and services as of the date
hereof, and taking all steps reasonably necessary to ensure that all licensed
users of any of the Trademarks use such consistent standards of quality.

18



--------------------------------------------------------------------------------



 



          (e) With respect to its Intellectual Property Collateral, upon the
reasonable request of the Collateral Agent made upon the occurrence and during
the continuance of an Actionable Default, each Grantor agrees to execute or
otherwise authenticate an agreement, in substantially the form set forth in
Exhibit A hereto or otherwise in form and substance satisfactory to the
Collateral Agent (an “Intellectual Property Security Agreement”), for recording
the security interest granted hereunder to the Collateral Agent in such
Intellectual Property Collateral with the U.S. Patent and Trademark Office, the
U.S. Copyright Office, and any other governmental authorities necessary to
perfect the security interest hereunder in such Intellectual Property
Collateral; provided, however, that notwithstanding the foregoing, the
applicable Grantors shall, on the date hereof, execute or otherwise authenticate
and deliver an Intellectual Property Security Agreement with respect to each of
the Copyrights listed on Schedule IV(D) hereto under the subheading “Copyrights
to be Recorded Against”.
          (f) Upon the occurrence of and during the continuance of an Actionable
Default or, with respect to any Copyright, upon the reasonable request of the
Collateral Agent, each entity which executes a Security Agreement Supplement as
Grantor shall execute and deliver to the Collateral Agent with such written
notice, or otherwise authenticate, an agreement substantially in the form of
Exhibit B hereto or otherwise in form and substance satisfactory to the
Collateral Agent (an “IP Security Agreement Supplement”) covering such
Intellectual Property, which IP Security Agreement Supplement shall be recorded
with the U.S. Patent and Trademark Office, the U.S. Copyright Office and any
other governmental authorities necessary to perfect the security interest
hereunder in such Intellectual Property.
          Section 12. Voting Rights; Dividends; Etc.
          (a) So long as no Default under Section 6.01(1), (2), (7) or (8) of
the Indenture (or any comparable provision under any other Second Lien Document)
shall have occurred and be continuing:
          (i) Each Grantor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Security Collateral of such Grantor or
any part thereof for any purpose.
          (ii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of the Security
Collateral of such Grantor if and to the extent that the payment thereof is not
otherwise prohibited by the terms of the Second Lien Documents; provided,
however, that any and all dividends, interest and other distributions paid or
payable in the form of instruments or certificates in respect of, or in exchange
for, any Security Collateral, shall, subject to the terms of the Intercreditor
Agreement, be promptly delivered to the Collateral Agent to hold as Security
Collateral and shall, if received by such Grantor, be received in trust for the
benefit of the Second Lien Secured Parties, be segregated from the other
property or funds of such Grantor and be promptly delivered to the Collateral
Agent as Security Collateral in the same form as so received (with any necessary
indorsement).
          (iii) The Collateral Agent will execute and deliver (or cause to be
executed and delivered) to each Grantor all such proxies and other instruments
as such Grantor may reasonably request for the purpose of enabling such Grantor
to exercise the

19



--------------------------------------------------------------------------------



 



voting and other rights that it is entitled to exercise pursuant to
Section 12(a)(i) above and to receive the dividends or interest payments that it
is authorized to receive and retain pursuant to Section 12(a)(ii) above.
          (b) Upon the occurrence and during the continuance of a Default under
Section 6.01(1), (2), (7) or (8) of the Indenture (or any comparable provision
under any other Second Lien Document), subject to the terms of the Intercreditor
Agreement:
          (i) All rights of each Grantor (A) to exercise or refrain from
exercising the voting and other consensual rights that it would otherwise be
entitled to exercise pursuant to Section 12(a)(i) shall, upon notice to such
Grantor by the Collateral Agent, cease and (B) to receive the dividends,
interest and other distributions that it would otherwise be authorized to
receive and retain pursuant to Section 12(a)(ii) shall automatically cease, and
all such rights shall thereupon become vested in the Collateral Agent for the
benefit of the Second Lien Secured Parties, which shall thereupon have the sole
right to exercise or refrain from exercising such voting and other consensual
rights and to receive and hold as Security Collateral such dividends, interest
and other distributions.
          (ii) All dividends, interest and other distributions that are received
by any Grantor contrary to the provisions of Section 12(b)(i) above shall be
received in trust for the benefit of the Second Lien Secured Parties, shall be
segregated from other funds of such Grantor and shall be promptly paid over to
the Collateral Agent as Security Collateral in the same form as so received
(with any necessary indorsement).
          Section 13. As to the Assigned Agreements.
          (a) Each Grantor will at its expense:
          (i) perform and observe all terms and provisions of the Assigned
Agreements to be performed or observed by it to the extent consistent with its
past practice or reasonable business judgment, maintain the Assigned Agreements
to which it is a party in full force and effect, and enforce the Assigned
Agreements to which it is a party in accordance with the terms thereof and,
subject to the terms of the Intercreditor Agreement, take all such action to
such end as may be requested from time to time by the Collateral Agent; and
          (ii) furnish to the Collateral Agent promptly upon receipt thereof
copies of all notices of defaults in excess of $50,000,000 received by such
Grantor under or pursuant to the Assigned Agreements to which it is a party, and
from time to time (A) furnish to the Collateral Agent such information and
reports regarding the Assigned Agreements and such other Collateral of such
Grantor as the Collateral Agent may reasonably request and (B) upon request of
the Collateral Agent, subject to the terms of the Intercreditor Agreement, make
to each other party to any Assigned Agreement to which it is a party such
demands and requests for information and reports or for action as such Grantor
is entitled to make thereunder.

20



--------------------------------------------------------------------------------



 



          (b) Each Grantor hereby consents on its behalf and on behalf of its
Subsidiaries to the assignment and pledge to the Collateral Agent for benefit of
the Second Lien Secured Parties of each Assigned Agreement to which it is a
party by any other Grantor hereunder.
          (c) Each Grantor agrees, upon the reasonable request of Collateral
Agent, to instruct each other party to each Assigned Agreement to which it is a
party, that all payments due or to become due under or in connection with such
Assigned Agreement will be made directly to a Pledged Deposit Account.
          (d) All moneys received or collected pursuant to Section 13(c) above
shall be (i) released to the applicable Grantor on the terms set forth in
Section 5 so long as no Actionable Default shall have occurred and be continuing
or (ii) if any Actionable Default shall have occurred and be continuing, applied
as provided in Section 19(b).
          Section 14. As to Letter-of-Credit Rights and Commercial Tort Claims.
          (a) Except as otherwise permitted by the this Agreement, each Grantor,
by granting a security interest in its Receivables consisting of
letter-of-credit rights to the Collateral Agent, hereby assigns, subject to the
terms of the Intercreditor Agreement, to the Collateral Agent such rights
(including its contingent rights) to the proceeds of all Related Contracts
consisting of letters of credit of which it is or hereafter becomes a
beneficiary or assignee. Upon request of the Collateral Agent, subject to the
terms of the Intercreditor Agreement, each Grantor will promptly use
commercially reasonable efforts to cause the issuer of each letter-of-credit
with a stated amount in excess of $10,000,000 and each nominated person (as
defined in Section 5-102 of the UCC) (if any) with respect thereto to consent to
such assignment of the proceeds thereof pursuant to a consent in form and
substance reasonably satisfactory to the Collateral Agent and deliver written
evidence of such consent to the Collateral Agent.
          (b) Upon the occurrence and during the continuance of an Actionable
Default, each Grantor will, promptly upon request by the Collateral Agent,
subject to the terms of the Intercreditor Agreement, (i) notify (and such
Grantor hereby authorizes the Collateral Agent to notify) the issuer and each
nominated person with respect to each of the Related Contracts consisting of
letters of credit that the proceeds thereof have been assigned to the Collateral
Agent hereunder and any payments due or to become due in respect thereof are to
be made directly to the Collateral Agent or its designee and (ii) arrange for
the Collateral Agent to become the transferee beneficiary of letter of credit.
          (c) In the event that any Grantor hereafter acquires or has any
commercial tort claim that has been filed with any court in excess of
$25,000,000 in the aggregate, it shall, promptly after such claim has been filed
with such court, deliver a supplement to Schedule XI hereto, identifying such
new commercial tort claim; provided, however, that, with respect to any
commercial tort claim in respect of Intellectual Property Collateral, the
obligation set forth in this Section 14(c) shall only be applicable with respect
to any such commercial tort claim to the extent relating to Intellectual
Property Collateral with respect to which the applicable Grantors have executed
or otherwise authenticated (or have an obligation pursuant to Section 11(e) to
execute or otherwise authenticate) an Intellectual Property Security Agreement.

21



--------------------------------------------------------------------------------



 



          Section 15. Transfers and Other Liens; Additional Shares; Additional
Security.
          (a) Each Grantor agrees that it will not (i) sell, assign or otherwise
dispose of, or grant any option with respect to, any of the Collateral, other
than sales, assignments and other dispositions of Collateral, and options
relating to the Collateral, as are permitted under the terms of the Second Lien
Documents, or (ii) create or suffer to exist any Lien upon or with respect to
any of the Collateral of such Grantor except for the pledge, assignment and
security interest created under this Agreement and Liens permitted under the
Second Lien Documents.
          (b) Subject to the terms of the Indenture, this Agreement and the
other Second Lien Documents, each Grantor agrees that it will (i) cause each
issuer of the Pledged Equity pledged by such Grantor not to issue any Equity
Interests or other securities in addition to or in substitution for the Pledged
Equity issued by such issuer except to such Grantor or its affiliates, and
(ii) pledge hereunder, promptly upon its acquisition (directly or indirectly)
thereof, any and all additional Equity Interests or other securities as required
by Section 15(c) below from time to time acquired by such Grantor in any manner.
          (c) Upon (i) the request made by the Collateral Agent, with respect to
any property (other than Excluded Property) of any Grantor, following the
occurrence and during the continuance of an Actionable Default, (ii) the
acquisition by any Grantor of any property (other than Excluded Property),
including Equity Interests of any Material Subsidiary (except to the extent
constituting Excluded Property), (iii) any property of any Grantor ceasing to be
Excluded Property and (iv) the formation or acquisition of any new Restricted
Subsidiary that becomes a Guarantor (or upon any existing Restricted Subsidiary
becoming a Guarantor) (and in the case of clauses (ii), (iii) and (iv), with
respect to the property of the Company or such Guarantor, as applicable), to the
extent such property is not already subject to a security interest in favor of
the Collateral Agent for the benefit of the Second Lien Secured Parties having
the perfection and priority that such security interest would have been required
to have if the applicable assets had been required to be Collateral on the date
hereof, but in each case subject to the terms of the Intercreditor Agreement,
then in each case at the Company’s expense:
          (A) within 45 days after (1) any request described in clause (c)(i)
above, any acquisition of property (other than any Excluded Property) described
in clause (c)(ii) above or any property ceasing to be Excluded Property as
described in clause (c)(iii) above, duly execute and deliver, and cause each
Guarantor (and, to the extent the Equity Interests of a Foreign Subsidiary are
required to be pledged under foreign law and solely with respect to such Equity
Interests, each issuer of such Equity Interests, but only to the extent that a
foreign law pledge of such Equity Interests and any documents relating to same
are required to be executed and delivered by the issuer thereof under applicable
foreign law) to duly execute and deliver, to the Collateral Agent such
additional pledges (including foreign law pledges, which may be delivered up to
45 days after the date on which compliance would otherwise be required pursuant
to this clause (A)), assignments, Security Agreement Supplements, IP Security
Agreement Supplements and other security agreements as specified by, and in form
and substance reasonably satisfactory to, the Collateral Agent, securing the
payment or performance of the Secured Obligations and (2) such Restricted
Subsidiary becoming a Guarantor as described in clause (c)(iv) above, duly
execute and deliver, and cause such Guarantor and

22



--------------------------------------------------------------------------------



 



any Guarantor acquiring Equity Interests or indebtedness of such Restricted
Subsidiary to duly execute and deliver, to the Collateral Agent such pledges
(including foreign law pledges), assignments and Security Agreement Supplements
related to the Equity Interests, indebtedness and property of such Restricted
Subsidiary that has become a Guarantor (in each case except to the extent
constituting Excluded Property) as specified by, and in form and substance
satisfactory to, the Collateral Agent, securing the payment or performance of
the Secured Obligations; provided that (w) the Equity Interests or indebtedness
of any 1988 Indenture Restricted Subsidiary shall not be required to be pledged,
(x) not more than 65% of the voting Equity Interests in any Foreign Subsidiary
shall be required to be pledged, (y) no property that is Excluded Property shall
be required to be pledged, and (z) no Subsidiary that is an Excluded Subsidiary
shall be required to become a Grantor hereunder or otherwise to provide
security,
          (B) within 60 days after the occurrence of any of the events set forth
in clause (c)(i), (c)(ii), (c)(iii) or (c)(iv) above, take, and cause each
Guarantor (and, to the extent the Equity Interests of a Foreign Subsidiary are
required to be pledged under foreign law and solely with respect to such Equity
Interests, each issuer of such Equity Interests, but only to the extent that
such actions are required to be taken by the issuer thereof under applicable
foreign law) to take, whatever action (including, without limitation, the filing
of Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
reasonable opinion of the Collateral Agent to vest in the Collateral Agent (or
in any representative of the Collateral Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the pledges,
assignments, Security Agreement Supplements, IP Security Agreement Supplements
and security agreements delivered pursuant to this Section 15(c), enforceable
against (i) the applicable Grantor and (ii) all third parties in accordance with
their terms (other than in respect of (x) any Excluded Property and (y) in the
case of the preceding clause (ii) only, Specified Collateral the security
interest in which is not required to be perfected under the terms of this
Agreement) consistent with the forms and types of agreements required to be
delivered by any Grantor party hereto as of the date of this Agreement,
          (C) within 60 days after the occurrence of any of the events set forth
in clause (c)(i), (c)(ii), (c)(iii) or (c)(iv) above, deliver to the Collateral
Agent, upon the request of the Collateral Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Collateral Agent and the other
Second Lien Secured Parties, of counsel for the Company or the applicable
Guarantor reasonably acceptable to the Collateral Agent as to (1) such pledges,
assignments, Security Agreement Supplements, IP Security Agreement Supplements
and security agreements described in clauses (A) and (B) above being legal,
valid and binding obligations of the Company and each Guarantor party thereto
enforceable in accordance with their terms and as to the matters contained in
clause (B) above, subject to customary exceptions, (2) such recordings, filings,
notices, endorsements and other actions being sufficient to create valid
perfected Liens on such assets, and (3) such other matters as the Collateral
Agent may reasonably request, consistent with the form of opinion delivered as
of the date of this Agreement, and

23



--------------------------------------------------------------------------------



 



          (D) at any time and from time to time, promptly execute and deliver,
and cause each Guarantor and each newly acquired or newly formed direct Wholly
Owned Domestic Restricted Subsidiary other than an Excluded Subsidiary to
execute and deliver, any and all further instruments and documents and take, and
cause such Subsidiary to take, all such other action as the Collateral Agent may
deem reasonably necessary or desirable in obtaining the full benefits of, or in
perfecting and preserving the Liens of, such pledges, assignments, Security
Agreement Supplements, IP Security Agreement Supplements and security
agreements.
          (b) For purposes of this Section 15, the term “Guarantor” shall have
the meaning set forth in the Indenture; provided, that if at any time no Second
Lien Note Obligations are outstanding (other than contingent indemnification
obligations for which no claim or demand for payment, whether oral or written,
has been made), for purposes of this Section 15 the term “Guarantor” shall mean
each Subsidiary of the Company that is obligated in respect of any New Second
Lien Obligations.
          Section 16. Collateral Agent Appointed Attorney in Fact.
          Each Grantor hereby irrevocably appoints the Collateral Agent such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, from time to time, upon
the occurrence and during the continuance of an Actionable Default, in the
Collateral Agent’s discretion, to take any action and to execute any instrument
that the Collateral Agent may deem necessary or advisable to accomplish the
purposes of this Agreement, subject to the terms of the Intercreditor Agreement,
including, without limitation:
          (a) to obtain and adjust insurance required to be paid to the
Collateral Agent pursuant to Section 9,
          (b) to ask for, demand, collect, sue for, recover, compromise, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,
          (c) to receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) or (b) above, and
          (d) to file any claims or take any action or institute any proceedings
that the Collateral Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce compliance with the terms and
conditions of any Assigned Agreement or the rights of the Collateral Agent with
respect to any of the Collateral.
          Section 17. Collateral Agent May Perform. If any Grantor fails to
perform any agreement contained herein, the Collateral Agent may, but without
any obligation to do so, upon notice to the Company of at least five Business
Days in advance and if the Company fails to cure within such period, itself
perform, or cause performance of, such agreement, and the expenses of the
Collateral Agent incurred in connection therewith shall be payable by such
Grantor under Section 20.

24



--------------------------------------------------------------------------------



 



          Section 18. The Collateral Agent’s Duties.
          (a) The powers conferred on the Collateral Agent hereunder are solely
to protect the Second Lien Secured Parties’ interest in the Collateral and shall
not impose any duty upon it to exercise any such powers. Except for the safe
custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Collateral Agent shall have no duty as to
any Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not any Second Lien Secured Party has or is deemed to
have knowledge of such matters, or as to the taking of any necessary steps to
preserve rights against any parties or any other rights pertaining to any
Collateral. The Collateral Agent shall not be responsible for filing any
financing or continuation statements or recording any documents or instruments
in any public office at any time or times or otherwise perfecting or maintaining
the perfection of any security interest in the Collateral. The Collateral Agent
shall be deemed to have exercised reasonable care in the custody of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which it accords its own property and shall not be
liable or responsible for any loss or diminution in the value of any of the
Collateral, by reason of the act or omission of any carrier, forwarding agency
or other agent or bailee selected by the Collateral Agent in good faith.
          (b) Anything contained herein to the contrary notwithstanding, the
Collateral Agent may from time to time, when the Collateral Agent deems it to be
necessary, appoint one or more of its affiliates (or, with the consent of the
Company, any other Persons) subagents (each a “Subagent”) for the Collateral
Agent hereunder with respect to all or any part of the Collateral. In the event
that the Collateral Agent so appoints any Subagent with respect to any
Collateral, (i) the assignment and pledge of such Collateral and the security
interest granted in such Collateral by each Grantor hereunder shall be deemed
for purposes of this Security Agreement to have been made to such Subagent, in
addition to the Collateral Agent, for the ratable benefit of the Second Lien
Secured Parties, as security for the Secured Obligations of such Grantor,
(ii) such Subagent shall automatically be vested, in addition to the Collateral
Agent, with all rights, powers, privileges, interests and remedies of the
Collateral Agent hereunder with respect to such Collateral, and (iii) the term
“Collateral Agent,” when used herein in relation to any rights, powers,
privileges, interests and remedies of the Collateral Agent with respect to such
Collateral, shall include such Subagent; provided, however, that no such
Subagent shall be authorized to take any action with respect to any such
Collateral unless and except to the extent expressly authorized in writing by
the Collateral Agent.
          (c) The Collateral Agent shall not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
gross negligence, bad faith or willful misconduct on the part of the Collateral
Agent, for the validity or sufficiency of the Collateral or any agreement or
assignment contained therein, for the validity of the title of the Company to
the Collateral, for insuring the Collateral or for the payment of taxes,
charges, assessments or otherwise as to the maintenance of Collateral.

25



--------------------------------------------------------------------------------



 



          Section 19. Remedies.
          If any Actionable Default shall have occurred and be continuing and
such Actionable Default has resulted in the acceleration of any Series of the
Secured Obligations, which acceleration has not been rescinded or otherwise
terminated then, subject to the terms of the Intercreditor Agreement:
          (a) The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:
(i) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of the Collateral as directed by the Collateral Agent and make it available to
the Collateral Agent at a place and time to be designated by the Collateral
Agent that is reasonably convenient to both parties; (ii) without notice except
as specified below, sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable; (iii) occupy,
consistent with Section 10(a) of this Agreement, on a non-exclusive basis any
premises owned or leased by any of the Grantors where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to such
Grantor in respect of such occupation; and (iv) exercise any and all rights and
remedies of any of the Grantors under or in connection with the Collateral, or
otherwise in respect of the Collateral, including, without limitation, (A) any
and all rights of such Grantor to demand or otherwise require payment of any
amount under, or performance of any provision of, the Assigned Agreements, the
Receivables and the other Collateral, (B) withdraw, or cause or direct the
withdrawal, of all funds with respect to the Account Collateral, and
(C) exercise all other rights and remedies with respect to the Assigned
Agreements, the Receivables and the other Collateral, including, without
limitation, those set forth in Section 9-607 of the UCC. Each Grantor agrees
that, to the extent notice of sale shall be required by law, at least ten days’
notice to such Grantor of the time and place of any public sale, or of the time
after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.
          (b) Any cash held by or on behalf of the Collateral Agent and all cash
proceeds received by or on behalf of the Collateral Agent in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
shall be applied by the Collateral Agent in accordance with the Collateral Trust
Agreement.
          (c) All payments received by any Grantor under or in connection with
any Assigned Agreement or otherwise in respect of the Collateral shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other funds of such Grantor and shall be forthwith paid over to the
Collateral Agent in the same form as so received (with any necessary
indorsement).

26



--------------------------------------------------------------------------------



 



          (d) The Collateral Agent may, without notice to any Grantor except as
required by law and at any time or from time to time, charge, set off and
otherwise apply all or any part of the Secured Obligations against any funds
held with respect to the Account Collateral or in any other deposit account;
provided, however, that no such right shall exist against any deposit designated
as being for the benefit of any governmental authority. The Collateral Agent
agrees promptly to notify the applicable Grantor after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application.
          (e) In the event of any sale or other disposition of any of the
Intellectual Property Collateral of any Grantor, the goodwill symbolized by any
Trademarks subject to such sale or other disposition shall be included therein,
and such Grantor shall supply to the Collateral Agent or its designee, to the
extent practicable, such Grantor’s know-how and expertise, and documents and
things relating to any Intellectual Property Collateral subject to such sale or
other disposition, and such Grantor’s customer lists and other records and
documents relating to such Intellectual Property Collateral and to the
manufacture, distribution, advertising and sale of products and services of such
Grantor.
          (f) In each case under this Agreement in which the Collateral Agent
takes any action with respect to the Collateral, including proceeds, the
Collateral Agent shall provide to the Company such records and information
regarding the possession, control, sale and any receipt of amounts with respect
to such Collateral as may be reasonably requested by the Company as a basis for
the preparation of the company’s financial statements in accordance with GAAP.
          Section 20. Collateral Trust Agreement; Requests by Collateral Agent.
          (a) The provisions of the Collateral Trust Agreement and the Indenture
relating to the Collateral Agent including, without limitation, the provisions
relating to resignation or removal of the Collateral Agent, reimbursement of
expenses, exculpatory rights, rights to indemnification and the powers and
duties and immunities of the Collateral Agent are incorporated herein by this
reference and shall survive any termination of the Collateral Trust Agreement or
the Indenture, as applicable.
          (b) Notwithstanding anything to the contrary stated herein, to the
extent the provisions hereunder provide for the Collateral Agent to make any
request to any Grantor to take or refrain from taking any action, the Collateral
Agent shall have no duty to make any such request, unless instructed to do so by
the Majority Holders.
          Section 21. Amendments; Waivers; Additional Grantors; Etc.
          (a) No amendment or waiver of any provision of this Agreement, and no
consent to any departure by any Grantor herefrom, shall in any event be
effective unless the same shall be in writing and signed by the Collateral Agent
(acting pursuant to, and in accordance with, the Collateral Trust Agreement)
and, with respect to any amendment, the Company on behalf of the Grantors (to
the extent required by the Collateral Trust Agreement), and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure on the part of the Collateral Agent or any
other Second Lien Secured Party to exercise, and no delay in exercising any
right hereunder, shall

27



--------------------------------------------------------------------------------



 



operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.
          (b) Notwithstanding the foregoing, upon the execution and delivery by
any Person of a security agreement supplement in substantially the form of
Exhibit C hereto (each a “Security Agreement Supplement”), such Person shall be
referred to as an “Additional Grantor” and shall be and become a Grantor
hereunder, and each reference in this Agreement and the other Second Lien
Documents to “Grantor” shall also mean and be a reference to such Additional
Grantor, each reference in this Agreement and the other Second Lien Documents to
the “Collateral” shall also mean and be a reference to the Collateral granted by
such Additional Grantor and each reference in this Agreement to a Schedule shall
also mean and be a reference to the schedules attached to such Security
Agreement Supplement.
          Section 22. Confidentiality; Notices; References.
          (a) The Collateral Agent may not disclose to any Person any
confidential, proprietary or non-public information of any Grantor furnished to
the Collateral Agent by any Grantor, including, without limitation, any
information included in the schedules or exhibits to this Agreement (such
information being referred to collectively herein as the “Company Information”),
except that the Collateral Agent may disclose Company Information (i) to its and
its affiliates’ managers, administrators, partners, employees, trustees,
officers, directors, agents, advisors and other representatives solely for
purposes of this Agreement, any other Second Lien Documents and the transactions
contemplated hereby and thereby (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Company Information and instructed to keep such Company Information confidential
on terms substantially no less restrictive than those provided herein), (ii) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it, provided that, to the extent permitted by law and practicable under the
circumstances, the Collateral Agent shall provide the Company with prompt notice
of such requested disclosure so that the Company may seek a protective order
prior to the time when the Collateral Agent is required to make such disclosure,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, provided that, to the extent permitted by law
and practicable under the circumstances, the Collateral Agent shall provide the
Company with prompt notice of such requested disclosure so that the Company may
seek a protective order prior to the time when the Collateral Agent is required
to make such disclosure, (iv) as necessary in connection with any security
interest filings or in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (v) to the extent such Company Information (A) is or becomes
generally available to the public on a non-confidential basis other than as a
result of a breach of this Section 23 by the Collateral Agent or by any Second
Lien Secured Party, or (B) is or becomes legally available to the Collateral
Agent on a non-confidential basis from a source other than a Grantor, provided
that the source of such information was not known by the Collateral Agent to be
bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligations of confidentiality to a Grantor or any other party with
respect to such information, (vi) with the consent of the Company, and (vii) to
any party hereto.
          (b) All notices and other communications provided for hereunder shall
be delivered as provided in Section 8.3 of the Collateral Trust Agreement.

28



--------------------------------------------------------------------------------



 



          (c) The definitions of certain terms used in this Agreement are set
forth in the following locations:

     
Account Collateral
  Section 1(f)
Additional Grantor
  Section 21(b)
Agreement
  Preamble
Agreement Collateral
  Section 1(e)
Assigned Agreements
  Section 1(e)
Collateral
  Section 1
Collateral Agent
  Preamble
Collateral Trust Agreement
  Preliminary Statements
Company
  Preamble
Company Information
  Section 22(a)
Copyrights
  Section 1(g)(iii)
Deposit Account Control Agreement
  Section 5(a)
Equipment
  Section 1(a)
Excluded Property
  Section 1
First Lien Agent
  Preliminary Statements
First Lien Credit Agreement
  Preliminary Statements
Grantor, Grantors
  Preamble
Indenture
  Preliminary Statements
Initial Pledged Equity
  Preliminary Statements
Initial Pledged Debt
  Preliminary Statements
Intellectual Property Collateral
  Section 1(g)
Intellectual Property Security Agreement
  Section 11(e)
Intercreditor Agreement
  Preliminary Statements
Inventory
  Section 1(b)
IP Agreements
  Section 1(g)(v)
IP Security Agreement Supplement
  Section 11(f)
L/C Cash Deposit Account
  Preliminary Statements
Material Adverse Effect
  Section 6(o)
Material Subsidiary
  Section 1(d)(iii)
Obligor
  Section 5(a)
Patents
  Section 1(g)(i)
Permitted Priority Liens
  Section 6(m)
Pledged Debt
  Section 1(d)(iv)
Pledged Deposit Accounts
  Preliminary Statements
Pledged Equity
  Section 1(d)(iii)
Receivables
  Section 1(c)
Related Contracts
  Section 1(c)
Secured Obligations
  Section 2(a)
Security Agreement Supplement
  Section 21(b)
Security Collateral
  Section 1(d)
Specified Collateral
  Section 6(m)
Subagent
  Section 18(b)

29



--------------------------------------------------------------------------------



 



     
Trademarks
  Section 1(g)(ii)
Trade Secrets
  Section 1(g)(iii)
Trustee
  Preliminary Statements
UCC
  Preliminary Statements

          Section 23. Continuing Security Interest; Transfers Under the Second
Lien Documents. This Agreement shall create a continuing security interest in
the Collateral and shall (a) except as otherwise provided in Section 24 below,
remain in full force and effect until both (i) the payment in full in cash of
the Secured Obligations (other than any indemnification obligations for which no
claim or demand for payment, whether oral or written, has been made) and
(ii) the termination or expiration of all commitments to extend credit under all
Second Lien Documents shall have occurred, (b) be binding upon each Grantor, its
successors and assigns and (c) inure, together with the rights and remedies of
the Collateral Agent hereunder, to the benefit of the Second Lien Secured
Parties and their respective successors, permitted transferees and permitted
assigns. Without limiting the generality of the foregoing clause (c), any
applicable Second Lien Secured Party may transfer any of its Notes or any
Indebtedness in respect of any Second Lien Documents held by it to any permitted
transferee, and such permitted transferee shall thereupon become vested with all
the benefits in respect thereof granted to such Holder herein or otherwise.
          Section 24. Release. The Collateral Agent’s Liens on the Collateral
will be released as provided in Section 7.1 of the Collateral Trust Agreement.
          Section 25. Execution in Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.
          Section 26. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
          Section 27. Jurisdiction; Waiver of Jury Trial.
          (a) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement in the courts of any jurisdiction.

30



--------------------------------------------------------------------------------



 



          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
          (c) Each of the parties hereto hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement.
          Section 28. Intercreditor Agreement. Notwithstanding anything herein
to the contrary, the Liens and security interest granted to the Collateral
Agent, for the benefit of the Second Lien Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent, for
the benefit of the Second Lien Secured Parties, hereunder are subject to the
provisions of the Intercreditor Agreement, among Citicorp USA, Inc. as First
Lien Representative, The Bank of New York Mellon, as Second Lien Representative,
the Company, the direct and indirect Subsidiaries of the Company party thereto
and such other parties as may be added thereto from time to time in accordance
with the terms thereof and as the Intercreditor Agreement may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern.
          Section 29. Foreign Law Pledges. As it relates to the percentage of
Equity Interests of any Material Subsidiary that shall constitute Collateral
hereunder, in the event of any conflict between this Agreement and any foreign
law security documents delivered pursuant to this Agreement with respect to any
Material Subsidiary, the terms of this Agreement shall govern.
[Remainder of page intentionally left blank]

31



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused
this Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first above written.

            EASTMAN KODAK COMPANY
      By:   /s/ William G. Love        Name:   William G. Love        Title:  
Treasurer        CREO MANUFACTURING AMERICA LLC
KODAK AVIATION LEASING LLC
      By:   /s/ William G. Love        Name:   William G. Love        Title:  
Manager        EASTMAN GELATINE CORPORATION
EASTMAN KODAK INTERNATIONAL
CAPITAL COMPANY, INC.
FAR EAST DEVELOPMENT LTD.
FPC INC.
KODAK (NEAR EAST), INC.
KODAK AMERICAS, LTD.
KODAK IMAGING NETWORK, INC.
KODAK PORTUGUESA LIMITED
KODAK REALTY, INC.
LASER EDIT, INC.
LASER-PACIFIC MEDIA CORPORATION
PACIFIC VIDEO, INC.
PAKON, INC.
QUALEX INC.
      By:   /s/ William G. Love        Name:   William G. Love        Title:  
Treasurer     

 



--------------------------------------------------------------------------------



 



            KODAK PHILIPPINES, LTD.
NPEC INC.
      By:   /s/ William G. Love        Name:   William G. Love        Title:  
Assistant Treasurer     

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK MELLON,
as Collateral Agent
      By:   /s/ Franca M. Ferrera        Name:   Franca M. Ferrera       
Title:   Senior Associate     

 



--------------------------------------------------------------------------------



 



Schedule I, Part I to the
Security Agreement
as of March 5, 2010
INVESTMENT PROPERTY
Part I
Initial Pledged Equity
Part II
Initial Pledged Debt

                              Debt               Grantor   Issuer    
Description of Debt     Final Maturity  
 
                       

Part III
Other Investment Property

                                                      Certificate        
Grantor   Issuer     Name of Investment     No(s)     Other Identification  
 
                               

 



--------------------------------------------------------------------------------



 



Schedule II to the
Security Agreement
PLEDGED DEPOSIT ACCOUNTS

                                      Name and                     Address      
  Grantor   Type of Account     of Bank     Account Number  
 
                       

 



--------------------------------------------------------------------------------



 



Schedule III to the
Security Agreement
RECEIVABLES AND AGREEMENT COLLATERAL

                                      Note     Description of              
Grantor   Payee     Receivable     Amount ($M)     Final Maturity  
 
                               

 



--------------------------------------------------------------------------------



 



Schedule IV to the
Security Agreement
INTELLECTUAL PROPERTY
A. Patents

                                                      Patent                    
Application               Grantor   Titles     Country     Patent No.     No.  
  Filing Date     Issue Date  
 
                                               

B. Domain Names and Trademarks

                                                              Domain            
        Reg.     Application     Filing     Issue   Grantor   Name/Mark    
Country     Mark     No.     No.     Date     Date  
 
                                                       

C. Copyrights

                                                                               
      Reg.     Application     Filing     Issue   Grantor   Title of Work    
Country     Title     No.     No.     Date     Date  
 
                                                       

D. Copyrights to be Recorded Against

                                      Reg.         Grantor   Title     No.    
Reg. Date  
 
                       

 



--------------------------------------------------------------------------------



 



Schedule V to the
Security Agreement
CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION NUMBER

                                      Chief Executive     Type of    
Jurisdiction of     Organizational   Grantor   Office     Organization    
Organization     ID number  
 
                               

 



--------------------------------------------------------------------------------



 



Schedule VI to the
Security Agreement
CHANGES IN NAME, LOCATION, ETC. WITHIN TWELVE MONTHS PRIOR TO
THE DATE OF THE AGREEMENT

 



--------------------------------------------------------------------------------



 



Schedule VII to the
Security Agreement
LETTERS OF
CREDIT

                                                      Financial                
            Maximum         Beneficiary   Institution Issuing     Nominated
Person     Account             Available         (Grantor)   LoC     (if any)  
  Party     Number     Amount     Date  
 
                                               

 



--------------------------------------------------------------------------------



 



Schedule VIII to the
Security Agreement
EQUIPMENT LOCATIONS

                              Amount   Grantor   Location     ($M)  
 
               

 



--------------------------------------------------------------------------------



 



Schedule IX to the
Security Agreement
INVENTORY LOCATIONS

                              Amount   Grantor   Location     ($M)  
 
               

 

*   Gross Inventory Value, Locations Over $10M Only

 



--------------------------------------------------------------------------------



 



Schedule X to the
Security Agreement
CLOSING DATE PLEDGED DEPOSIT ACCOUNTS

 



--------------------------------------------------------------------------------



 



Schedule XI to the
Security Agreement
COMMERCIAL TORT CLAIMS

 



--------------------------------------------------------------------------------



 



Exhibit A to the
Security Agreement
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT
     This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of
[                    ], 2010 (as amended, amended and restated, supplemented or
otherwise modified from time to time, this “IP Security Agreement”), is made
[                                        ] (collectively, the “Grantors” and
each, individually, a “Grantor”), in favor of The Bank of New York Mellon, as
collateral agent (in such capacity, together with its successors and assigns,
the “Collateral Agent”) for the Second Lien Secured Parties.
     WHEREAS, Eastman Kodak Company, a New Jersey corporation (the “Company”),
and certain direct or indirect subsidiaries [(including the Grantors)] of the
Company party thereto (such subsidiaries, the “Guarantors”) have entered into an
Indenture, dated as of March 5, 2010 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Indenture”), with The
Bank of New York Mellon, as trustee (in such capacity, together with its
successors and assigns, the “Trustee”).
     WHEREAS, in connection with the Indenture, each Grantor and the other
Guarantors have executed and delivered that certain Security Agreement, dated as
of March 5, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), made in favor of the
Collateral Agent.
     WHEREAS, the Company, the Grantors, the other Guarantors and the Collateral
Agent are parties to that certain Collateral Trust Agreement, dated as of
March 5, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Collateral Trust Agreement”). Terms defined in
the Collateral Trust Agreement and not otherwise defined herein are used herein
as defined in the Collateral Trust Agreement.
     WHEREAS, under the terms of the Security Agreement, each Grantor has
granted to the Collateral Agent, for the ratable benefit of the Second Lien
Secured Parties, a security interest in, among other property, certain
intellectual property of such Grantor, and has agreed as a condition thereof to
execute this IP Security Agreement for recording with the United States
Copyright Office and other governmental authorities.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor agrees as follows:
     SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Second Lien Secured Parties, a security
interest in all of such Grantor’s right, title and interest in and to the
following (the “Collateral”):
     (a) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);

 



--------------------------------------------------------------------------------



 



     (b) the trademark and service mark registrations and applications set forth
in Schedule B hereto (provided that no security interest shall be granted in
United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);
     (c) all copyrights, whether registered or unregistered, now owned or
hereafter acquired by such Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto (the “Copyrights”);
     (d) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;
     (e) any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and
     (f) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.
     SECTION 2. Security for Obligations. The grant of a security interest in,
the Collateral by each Grantor under this IP Security Agreement secures the
payment of all obligations of such Grantor now or hereafter existing under or in
respect of the Second Lien Documents, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise. Without limiting the generality of the foregoing, this IP
Security Agreement secures, as to each Grantor, the payment of all amounts that
constitute part of the Second Lien Obligations and that would be owed by such
Grantor to any Second Lien Secured Party under the Second Lien Documents but for
the fact that such Second Lien Obligations are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving the Company, any Grantor or any other Guarantor.
     SECTION 3. Recordation. Each Grantor authorizes and requests that the
United States Copyright Office and any other applicable government officer
record this IP Security Agreement.
     SECTION 4. Execution in Counterparts. This IP Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

2



--------------------------------------------------------------------------------



 



     SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Agent with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein.
     SECTION 6. Governing Law. This IP Security Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York.
     SECTION 7. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Liens and security interest granted to the Collateral Agent, for
the benefit of the Second Lien Secured Parties, pursuant to this Agreement and
the exercise of any right or remedy by the Collateral Agent, for the benefit of
the Second Lien Secured Parties, hereunder are subject to the provisions of the
Intercreditor Agreement, among Citicorp USA, Inc. as First Lien Representative
(as defined therein), The Bank of New York Mellon, as Second Lien Representative
(as defined therein), the Company, the direct and indirect Subsidiaries of the
Company party thereto and such other parties as may be added thereto from time
to time in accordance with the terms thereof and as the Intercreditor Agreement
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms thereof. In the event of any conflict between the
terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern.
[Signature Pages Follow]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to
be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

            EASTMAN KODAK COMPANY
      By           Name:           Title:           Address for Notices:        
                  [NAME OF GRANTOR]
      By           Name:           Title:           Address for Notices:
                          [NAME OF GRANTOR]
      By           Name:           Title:           Address for Notices:        
             

4



--------------------------------------------------------------------------------



 



         

Accepted and Agreed:
THE BANK OF NEW YORK MELLON,
as Collateral Agent

                By:           Name:           Title:           Address for
Notices:
                         

5



--------------------------------------------------------------------------------



 



Exhibit B to the
Security Agreement
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT
     This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT, dated as of
                    , 20___ (as amended, amended and restated, supplemented or
otherwise modified from time to time, this “IP Security Agreement Supplement”),
is made by [                                        ] (the “Grantor”), in favor
of The Bank of New York Mellon, as collateral agent (in such capacity, together
with its successors and assigns, the “Collateral Agent”) for the Second Lien
Secured Parties.
     WHEREAS, Eastman Kodak Company, a New Jersey corporation (the “Company”),
and certain direct or indirect subsidiaries [(including the Grantor)] of the
Company party thereto (such subsidiaries, the “Guarantors”) have entered into an
Indenture, dated as of March 5, 2010 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Indenture”), with The
Bank of New York Mellon, as trustee (in such capacity, together with its
successors and assigns, the “Trustee”).
     WHEREAS, in connection with the Indenture, (a) the Grantor and the other
Guarantors have executed and delivered that certain Security Agreement, dated as
of March 5, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), made in favor of the
Collateral Agent, and (b) the Grantor has executed and delivered that certain
Intellectual Property Security Agreement, dated as of March 5, 2010 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“IP Security Agreement”), made in favor of the Collateral Agent.
     WHEREAS, the Company, the Grantor, the other Guarantors and the Collateral
Agent are parties to that certain Collateral Trust Agreement, dated as of
March 5, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Collateral Trust Agreement”). Terms defined in
the Collateral Trust Agreement and not otherwise defined herein are used herein
as defined in the Collateral Trust Agreement.
     WHEREAS, under the terms of the Security Agreement, the Grantor has granted
to the Collateral Agent, for the ratable benefit of the Second Lien Secured
Parties, a security interest in, among other property, the Collateral (as
defined in Section 1 below) of the Grantor and has agreed as a condition thereof
to execute this IP Security Agreement Supplement for recording with the United
States Copyright Office and other governmental authorities.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor agrees as follows:
     SECTION 1. Grant of Security. The Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Second Lien Secured Parties, a security
interest in all of the Grantor’s right, title and interest in and to the
following (the “Collateral”):

 



--------------------------------------------------------------------------------



 



     (a) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);
     (b) the trademark and service mark registrations and applications set forth
in Schedule B hereto (provided that no security interest shall be granted in
United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);
     (c) the copyright registrations and applications and exclusive copyright
licenses set forth in Schedule C hereto (the “Copyrights”);
     (d) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;
     (e) all any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages; and
     (f) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the foregoing or arising from any of the
foregoing.
     SECTION 2. Security for Obligations. The grant of a security interest in
the Collateral by the Grantor under this IP Security Agreement Supplement
secures the payment of all obligations of the Grantor now or hereafter existing
under or in respect of the Second Lien Documents, whether direct or indirect,
absolute or contingent, and whether for principal, reimbursement obligations,
interest, premiums, penalties, fees, indemnifications, contract causes of
action, costs, expenses or otherwise.
     SECTION 3. Recordation. The Grantor authorizes and requests that the United
States Copyright Office and any other applicable government officer to record
this IP Security Agreement Supplement.
     SECTION 4. Grants, Rights and Remedies. This IP Security Agreement
Supplement has been entered into in conjunction with the provisions of the
Security Agreement. The Grantor does hereby acknowledge and confirm that the
grant of the security interest hereunder to, and the rights and remedies of, the
Collateral Agent with respect to the Collateral are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein.

2



--------------------------------------------------------------------------------



 



     SECTION 5. Execution in Counterparts. This IP Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
     SECTION 6. Governing Law. This IP Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.
     SECTION 7. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Liens and security interest granted to the Collateral Agent, for
the benefit of the Second Lien Secured Parties, pursuant to this Agreement and
the exercise of any right or remedy by the Collateral Agent, for the benefit of
the Second Lien Secured Parties, hereunder are subject to the provisions of the
Intercreditor Agreement, among Citicorp USA, Inc. as First Lien Representative
(as defined therein), The Bank of New York Mellon, as Second Lien Representative
(as defined therein), the Company, the direct and indirect Subsidiaries of the
Company party thereto and such other parties as may be added thereto from time
to time in accordance with the terms thereof and as the Intercreditor Agreement
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms thereof. In the event of any conflict between the
terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern.
[Signature Pages Follow]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement
Supplement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

                  By           Name:           Title:           Address for
Notices:                     

          Accepted and Agreed:

THE BANK OF NEW YORK MELLON,
as Collateral Agent
      By:           Name:           Title:           Address for Notices:       
               

4



--------------------------------------------------------------------------------



 



         

Exhibit C to the
Security Agreement
FORM OF SECURITY AGREEMENT SUPPLEMENT
     Reference is made to that certain (a) Collateral Trust Agreement, dated as
of March 5, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Collateral Trust Agreement”), among Eastman
Kodak Company, a New Jersey corporation (the “Company”), the other Trustors
party thereto from time to time, The Bank of New York Mellon, as Trustee and as
collateral agent (in such capacity, together with its successors and assigns,
the “Collateral Agent”) for the Second Lien Secured Parties, and each
Representative party thereto from time to time, and (b) Security Agreement dated
as of March 5, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), made by the Company and
the other Grantors (as defined therein) from time to time party thereto, in
favor of the Collateral Agent. Terms defined in the Collateral Trust Agreement
or the Security Agreement and not otherwise defined herein are used herein as
defined in the Collateral Trust Agreement or the Security Agreement, as
applicable.
     This Security Agreement Supplement, dated as of                     , 20___
(this “Security Agreement Supplement”), is being delivered in connection with
the Security Agreement.
     SECTION 1. Grant of Security. The undersigned hereby grants to the
Collateral Agent, for the ratable benefit of the Second Lien Secured Parties, a
security interest in all of its right, title and interest in and to its
Collateral consisting of the following, in each case, whether now owned or
hereafter acquired by the undersigned, wherever located and whether now or
hereafter existing or arising (collectively, the undersigned’s “Collateral”):
all Equipment, Inventory, Security Collateral (including, without limitation,
the indebtedness set forth on Schedule A hereto and the securities and
securities/deposit accounts set forth on Schedule B hereto), Receivables,
Related Contracts, Agreement Collateral, Account Collateral (including the
deposit accounts set forth on Schedule C hereto), Intellectual Property
Collateral, all books and records (including, without limitation, customer
lists, credit files, printouts and other computer output materials and records)
of the undersigned pertaining to any of the undersigned’s Collateral, and all
proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the undersigned’s Collateral (including, without limitation,
proceeds, collateral and supporting obligations that constitute property of the
types described in this Section 1) and, to the extent not otherwise included,
all (a) payments under insurance (whether or not the Collateral Agent is the
loss payee thereof), or any indemnity, warranty or guaranty, payable by reason
of loss or damage to or otherwise with respect to any of the foregoing
Collateral, and (b) cash; provided that, in no event shall the Collateral
include any Excluded Property.
     SECTION 2. Security for Obligations. The grant of a security interest in,
the Collateral by the undersigned under this Security Agreement Supplement and
the Security Agreement secures the payment of all Secured Obligations of the
undersigned now or hereafter existing under or in respect

 



--------------------------------------------------------------------------------



 



of the Second Lien Documents, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise. Without limiting the generality of the foregoing, this
Security Agreement Supplement and the Security Agreement secures the payment of
all amounts that constitute part of the Secured Obligations and that would be
owed by the undersigned to any Second Lien Secured Parties under the Second Lien
Documents but for the fact that such Secured Obligations are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Company or any Guarantor.
     SECTION 3. Representations and Warranties. The undersigned represents and
warrants as follows:
     (a) The undersigned’s exact legal name, chief executive office, type of
organization, jurisdiction of organization and organizational identification
number is set forth in Schedule D hereto. Within the twelve months preceding the
date hereof, the undersigned has not changed its name, chief executive office,
type of organization, jurisdiction of organization or organizational
identification number from those set forth in Schedule E hereto except as set
forth in Schedule F hereto.
     (b) All Equipment having a value in excess of $10,000,000 and all Inventory
having a value in excess of $10,000,000 as of the date hereof of the undersigned
is located at the places specified therefor in Schedule H hereto.
     (c) The undersigned is not a beneficiary or assignee under any letter of
credit with a stated amount in excess of $10,000,000 and issued by a United
States financial institution as of the date hereof, other than the letters of
credit described in Schedule I hereto.
     (d) The undersigned hereby makes each other representation and warranty set
forth in Section 6 of the Security Agreement with respect to itself and the
Collateral granted by it.
     SECTION 4. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned,
that each reference to the “Collateral” or any part thereof shall also mean and
be a reference to the undersigned’s Collateral or part thereof, as the case may
be, and that each reference in the Security Agreement to a Schedule shall also
mean and be a reference to the schedules attached hereto.

2



--------------------------------------------------------------------------------



 



     SECTION 5. Governing Law. This Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.1
     SECTION 6. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Liens and security interest granted to the Collateral Agent, for
the benefit of the Second Lien Secured Parties, pursuant to this Agreement and
the exercise of any right or remedy by the Collateral Agent, for the benefit of
the Second Lien Secured Parties, hereunder are subject to the provisions of the
Intercreditor Agreement, among Citicorp USA, Inc. as First Lien Representative,
The Bank of New York Mellon, as Second Lien Representative, the Company, the
direct and indirect Subsidiaries of the Company party thereto and such other
parties as may be added thereto from time to time in accordance with the terms
thereof and as the Intercreditor Agreement may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern.

            [NAME OF ADDITIONAL GRANTOR]
      By:           Name:           Title:           Address for notices:       
             

 

1   If the Additional Grantor is not concurrently executing a guaranty or other
Second Lien Document containing provisions relating to submission to
jurisdiction and jury trial waiver, include them here.

3